DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-3, in the reply filed on 12/8/21 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the Office to examine the groups and that the technical features is not disclosed in JP2016-192385.  This is not found persuasive because as the feature of lithium doped negative electrode is found in the reference and forming a negative electrode or power storage device is diverse.
The requirement is still deemed proper and is therefore made FINAL.

Therefore claims 1-6 remain in the application with claims with claims 1-3 being elected for prosecution thereof while claims 4-6 have been withdrawn from consideration as being directed toward a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “lithium metal” lacks antecedent basis as the claims recite doping with lithium ions not metal.  Clarification is requested.
Regarding claim 2, the claim is confusing as to how doping the negative material with lithium ions reduces a potential of the negative active material relative to the lithium metal while reacting with lithium ions increases the potential.  How is reacting with the same compound both reduces and increases the potential.  Clarification is requested.
Regarding claims 2 and 3, the claimed reactive compound is recited two different compounds – claim 2 lithium ions and claim 3 water, oxygen, nitrogen and carbon dioxide which renders the claims confusing.  Clarification of the reactive compound is requested.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (2010/0128415) or Iriyama et al. (2011/0244328).
Ando et al. (2010/0128415) teaches a lithium ion capacitor whereby a negative electrode active material is doped with lithium (charged) and the potential is gradually lowered and when lithium ions is dedoped the potential goes up [0019].  
 Iriyama et al. (2011/0244328) teaches a negative electrode for secondary battery whereby a silicon oxide particle for a negative electrode active material is doped with lithium and then dedoped about half of the lithium that was doped therein [0015]-[0016] and [0064]-[0065].  
Ando et al. (2010/0128415) or Iriyama et al. (2011/0244328) both fail to teach the claimed potential of the negative material to the lithium is 0.8V or more after dedoping, the Examiner takes the position that since the process steps of doping and dedoping a negative electrode material with lithium are the same, the claimed potential would be achieved.

Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.